Order filed July 23, 2019




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00683-CR
                                 ____________

                    VICTORIA RANAE BLUE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 21st District Court
                            Lee County, Texas
                        Trial Court Cause No. 8733

                                   ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 5, a
DVD.
      The clerk of the 21st District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 5, a DVD, on or before August 2, 2019. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's Exhibit 5, a DVD, to the
clerk of the 21st District Court.



                                              PER CURIAM